DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-7 and 10-25 responded on December 28, 2020 are pending, claims 1, 11, 14, and 20 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered. 
Response to Arguments
Applicant's arguments, see pg. 12, filed December 28, 2020, with respect to the rejection(s) of claim(s) 1, 14 and 20 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued that Maaref in view of Wi fail to discloses allocating spectrum based on at least on radio frequency criterion, wherein the RF criterion comprises a EF signal propagation criterion. Wu discloses spectrum manager 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-12, 14-17, 19-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al. (US 2015/0334643 A1, hereinafter "Maaref") in view of Wu et al. (US 2010/0309806 A1, hereinafter "Wu").
Regarding claims 1, 14 and 20, Maaref discloses a method, a spectrum management service, a spectrum allocation system for allocating spectrum in a wireless access network, the method, spectrum management service, spectrum allocation system comprising:
receiving a content service request for delivery of a content over the wireless access network (Maaref, [0037] Fig. 5 step 510-520 receive prioritized packets, such as emergency service or best effort and so on (i.e. content service request) over LTE or WiFi system);
allocating spectrum for serving the requested content in the wireless access network, the spectrum being allocated based on at least one criterion relating to the content (Maaref, [0037, 0040-41] Fig. 5 step 540, 550, 570 allocating spectrum based on priority or QoS constrains to assign to primary band or complementary band and minimize interference spectrum and cross-spectrum load balancing); and
Maaref does not explicitly discloses wherein access to the spectrum is managed on a channel-level by a spectrum management service (SMS) in a spectrum allocation system, issuing a message to a transmission center, the message indicating allocated spectrum that may be used to serve the content in the wireless access network, wherein the transmission center serves the requested content in the wireless access network.
Wu from the same field of endeavor discloses wherein access to the spectrum is managed on a channel-level by a spectrum management service (SMS) in a spectrum allocation system at least one radio-frequency (RF) criterion, wherein the RF criterion comprises a RF signal propagation criterion (Wu, [0009-0010, 0013, 0040 ] spectrum manager allows spectrum sharing on a negotiated or opportunistic basis, adapt TV band spectrum (i.e. channel level) use to the real-time conditions of the operating environment, offer the potential for more flexible, efficient and comprehensive use of available spectrum, use of WS database servers with WS databases for storing all meaningful system information, which includes elevation for the service region, maximum EIRP for the licensed TV channel, antenna height and gain, propagation models, interference scenarios) and issuing a message to a transmission center, the message indicating allocated spectrum that may be used to serve the content in the wireless access network, , wherein the transmission center serves the requested content in the wireless access network (Wu, [0016, 0041-0042]Fig. 5 Spectrum manager sends update to AP or BTS based on the usage optimization, such as service content, in a wireless network).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified scheduler controller  disclosed by Maaref and spectrum allocation disclosed by Wu with a motivation to make this modification in order to in order to optimize the network throughput (Wu, [0042]).
	Regarding claims 2, 15 and 21, Maaref further discloses wherein the criterion relating to the content comprises one or more of a type of content being requested (Maaref, Fig. 5 high priority or not high priority; [0042] emergency services or multimedia download), a quality of service with which the requested content needs to be served, revenue generated for owners of resources used to serve the requested content, immediacy for delivering the requested content, and compliance with a service level agreement requirement (Maaref, Fig. 5 determining QoS constraints with service level agreement requirement, e.g. license and unlicensed band).
	Regarding claims 3, 16 and 22, Maaref further discloses wherein allocating spectrum for serving the content further comprises allocating available spectrum from a pool of spectrum resources, the spectrum resources including at least one frequency channel or block of frequency channels (Maaref, Fig. 6 illustrates a pool of licensed resources by 5G users and unlicensed resources used by RATs).
(Maaref, Fig. 6 illustrates licensed and unlicensed are not contiguous).
 	Regarding claim 5, Maaref further discloses wherein the criterion relating to the content is determined based on at least in part on an input received from a source in the wireless access network (Maaref, [0038, 0054] a set of statistical QoS constraints (ɤ, δ, ϵ) packet arrival rate, Maximum tolerable jitter, Acceptable probability of jitter violation received from a base station).
	Regarding claims 6, 17 and 23, Maaref further discloses wherein the input comprises at least one of a resource or capacity availability in the wireless access network (Maaref, [0033]QoS statistical can be the amount of resource available), a service level agreement enforcement constraint for a service in the wireless access network (Not given patentable weight due to non-selected option), analytics information relating to the content (Maaref, [0039]The traffic in the licensed and unlicensed pools can be sent using different waveforms selected in accordance with the characteristics of the frequency bands and the projected traffic in each band), demographics information relating to the content, and geography information relating to the content  (Not given patentable weight due to non-selected option).
	Regarding claim 7, Maaref does not explicitly disclose wherein the transmission center is the source.	 
	Wu further discloses wherein the transmission center is the source (Wu, Fig.2  BTS/AP).

	Regarding claim 9, Maaref further discloses wherein the method is performed by a spectrum management service in a spectrum allocation system (Maaref, A virtual resource association (V-RA) based joint radio resource management (RRM) scheme can be employed).
	Regarding claim 11, Maaref further discloses a spectrum interference minimizing scheme (Maaref, [0040-45] minimized interference over licensed spectrum; and a reduction in demands for licensed spectrum), but does not explicitly disclose wherein the RF criterion comprises a criterion based on acceptable interference levels in the wireless access network. Wu further discloses a criterion based on acceptable interference levels in the wireless access network (Wu, [0032] to utilizing spectrum based on C/I or SNR (i.e. acceptable interference level) to reduce interference).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified scheduler controller  disclosed by Maaref and spectrum allocation disclosed by Wu with a motivation to make this modification in order to in order to optimize the network throughput (Wu, [0042]).
	Regarding claims 12, 19 and 25, Maaref further discloses wherein allocating spectrum for serving the requested content further comprises allocating spectrum to optimize a mapping content to available spectrum resources (Maaref, [0037] Fig. 5 illustrates a method for map higher priority and QoS constraints to available licensed or unlicensed band) and infrastructure resources (Maaref, [0038-0039] Fig. 6 illustrates the spectrum allocation for available resource for LTE or WiFi system).	
Claims 10, 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al. (US 2015/0334643 A1, hereinafter "Maaref") in view of Wu et al. (US 2010/0309806 A1, hereinafter "Wu") as applied to claim above, and further in view of Fortman et al. (US 2017/0215079 A1, hereinafter "Fortman").
Regarding claims 10, 18 and 24, Maaref further discloses a virtualized Spectrum management service (Maaref, [0043] A virtual resource association (V-RA) based joint radio resource management (RRM)), but Maaref in view of Wu does not explicitly disclose wherein the method is performed by a cloud-based spectrum management service (SMS) in communication with a virtualized SMS function in the transmission center.
	Fortman from the same field of endeavor discloses wherein the method is performed by a cloud-based spectrum management service (SMS) in communication with a virtualized SMS function in the transmission center (Fortman, [0028] the spectrum manager may be implemented embedded with a virtual machine in a cloud-based service to allocate spectrum).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Fortman’s system for cloud base spectrum allocation into Maaref’s spectrum allocation process as modified by Wu with a motivation to make this modification in order to .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al. (US 2015/0334643 A1, hereinafter "Maaref") in view of Wu et al. (US 2010/0309806 A1, hereinafter "Wu") as applied to claim above, and further in view of Mody (US 2012/0071189 A1, hereinafter "Mody").
Regarding claim 13, Maaref in view of Wu does not explicitly disclose using machine-learning based algorithms to optimize the mapping of content to available spectrum resources.
Mody from the same field of endeavor discloses using machine-learning based algorithms to optimize the mapping of content to available spectrum resources (Mody, [0006] Dynamic spectrum access to allocate channel for users and sensing their surrounding environment and altering their transmission parameters to more optimally utilize the RF spectrum and combine with machine learning techniques ).	
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Mody’s system for machine learning spectrum allocation into Maaref’s spectrum allocation process as modified by Wu with a motivation to make this modification in order to make better usage of the system resources while avoiding interference (Mody, [0006]).
Conclusion

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.W./Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415